DETAILED ACTION
	This action is responsive to 11/22/2021.
	Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first connection pattern disposed under the insulation layer … connected to first sensing patterns disposed on the insulation layer (see [0177], ll. 15-17 and figs. 7A, 9A, and 9B, of the specification and drawings as originally filed for further details) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 3, 6, 10, 12, and 13 are objected to because of the following informalities:  Please amend, as a suggestion, the aforementioned claims as follows:
1. A display apparatus comprising a display panel unit comprising a light emitting element disposed on an active area having a notch part recessed in an inward direction, and an encapsulation layer comprising a first inorganic layer covering the light emitting element, a second inorganic layer, and an organic layer disposed therebetween; and an input sensing unit disposed directly on the display panel unit, wherein the input sensing unit comprises: an insulation layer disposed on the encapsulation layer, and in which contact holes are defined; a first electrode comprising [[a]] first connection patterns disposed under the insulation layer and first sensing patterns disposed on the insulation layer and arranged in a first direction, and each of the first connection patterns disposed between and electrically connected to adjacent ones of the first sensing patterns; a second electrode insulated from the first electrode, and comprising second sensing patterns disposed on the same insulation layer as the first sensor patterns, and arranged in a second direction intersecting the first direction, second sensing pattern defining an opening; a third electrode comprising conductive patterns each disposed inside the defined opening, on the same insulation layer as the first and the second sensing patterns, and insulated from the second sensing patterns, and [[a]] conductive connection patterns each disposed between and connected to adjacent ones of the conductive patterns; sensing lines each connected to the .  
3. The display apparatus of claim 1, wherein the sensing lines comprise: a first sensing line connected to the first electrode; a second sensing line connected to one of the second sensing patterns disposed on one end of the second electrode; and a third sensing line connected to one of the conductive patterns disposed in the opening of another of the second sensing patterns disposed at another end of the second electrode opposite the one end of the second electrode [[to]] in the second direction[[;]].  
6. The display apparatus of claim 4, wherein the one of the conductive patterns and the third sensing line are directly connected to each other.  
10. The display apparatus of claim 1, wherein the conductive connection patterns [[is]] are disposed on the same layer as the first connection pattern
12. The display apparatus of claim 10, wherein a portion of each of the conductive connection patterns overlaps a portion of each of the first sensing patterns and the second electrode.  
13. The display apparatus of claim 10, wherein: the first sensing patterns are disposed to with contact holes to be connected to the first connection patterns; and the conductive patterns are disposed to with contact holes to be connected to the conductive connection patterns.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-15 are allowable with appropriate amendments as suggested above.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an input sensing unit having a first electrode with first sensing patterns disposed on an insulation, first connection patterns disposed under the insulation layer and connected to the first sensing patterns, a second electrode having second sensing patterns disposed on the insulation each having a defined opening, and a third electrode comprising conductive patterns, each conductive pattern disposed in the defined opening and insulated from the second sensing pattern, and conductive connection patterns disposed under the insulation layer, each connecting adjacent ones of the conductive patterns.
The closest reference of record is Kim et al. (US Pub. 2018/0329555), which is commonly assigned with the instant application, and which teaches an input sensing unit 100 directly disposed on a display unit (see fig. 8C), the sensing unit comprising a first electrode 130 having first sensing patterns 132 and connection portions 134 disposed between and connecting adjacent first sensing patterns 130 (see fig. 7A and [0107]), a second electrode 122 having second sensing patterns 122 each having a defined opening (OP1), adjacent ones of second sensing patterns connected by second connection portion 124, and a third electrode (noise detecting electrode 160-see fig. 7B) having electrode portions 162 (conductive patterns) each disposed in the defined opening OP1, and connection patterns 164 disposed between and connecting adjacent ones of the electrode portions 162 (see fig. 7B and [0137]), the noise the detection electrode disposed a different layer from the second sensing patterns 122. However, Kim et al., in all the disclosed embodiments, fails to teach or suggest that the first sensing patterns 132, the second sensing patterns 122, and the electrode portions 162 are disposed on the same insulation layer 170 (see figs. 8A-8B), while the connection portions 134 and 164 are disposed below the insulation 170.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627